                              UNITED STATES DISTRICT COURT                        ,.
                                                                                                     ILsl)
                                                                                               JIJ;_ 0 ,
                             EASTERN DISTRICT OF TENNESSEE                    ::"i};L~ttr; '"'i ~     7
                                                                                                                ld/1}
                                        AT WINCHESTER                             'fi':f7'1 Dist,,:' ::.'tr,c,), ,
                                                                                                      <J1
                                                                                        1 f r-i.. ctor·'),. ..,;;,t,,...
                                                                                              ., 1~1-;•. , 'f:!J.     u, (
 UNITED STATES OF AMERICA                              )                                             "·••'f')o(J~'fless,,,J;../"'
                                                       )
                                                       )                   D______
                                                             4 :20-cr-_l.......
 v.                                                    )

RICKY LEE RIDDLE
                                                       )
                                                       )
                                                              Judge:      Co! \\tr l,        \Lt
                                           INDICTMENT

        The Grand Jury charges that on or about May 16, 2019, in the Eastern District ofTennessee,

the defendant, RICKY LEE RIDDLE, knowing that he bad previously been convicted of a crime

punishable by a term of imprisonment exceeding one year, did knowingly possess in and affecting

commerce, a firearm and ammunition; in violation of Title 18, United States Code, Sections

922(g)(l).

                                FORFEITURE ALLEGATIONS

        The allegation contained in this Indictment is hereby realleged and incorporated by

reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section

924(d) and Title 28, United States Code, Section 246l(c).

        Upon conviction of an offense in violation of Title 18, United States Code, Section

922(g)(l), as set forth in Count One of this Indictment, the defendant, RICKY LEE RIDDLE, shall

forfeit to the United States pursuant to Title 18, United States Code, Section 924(d) and Title 28,

United States Code, Section 2461 (c), any firearms and ammunition involved in the commission of

the offense, including, but not limited to the following:

       Raven Arms, .25 cal pistol and ammunition seized from the defendant, Ricky Lee Riddle,
       on or about May 16, 2019.




Case 4:20-cr-00010-CLC-SKL Document 1 Filed 07/07/20 Page 1 of 2 PageID #: 1
        If any of the property described above, as a result of any act or omission ofthe defendant:

                a.     cannot be located upon the exercise of due diligence;

                b.     has been transferred or sold to, or deposited with, a third party;

               c.      has been placed beyond the jurisdiction of the court;

               d.      has been substantially diminished in value; or

               e.      has been commingled with other property which cannot be divided without

                       difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c).

       All pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461 (c).




J. DOUGLAS OVERBEY
United States Attorney




Case 4:20-cr-00010-CLC-SKL Document 1 Filed 07/07/20 Page 2 of 2 PageID #: 2
